FILED

FEB 2 7 2012
UNITED STATES DISTRICT COURT g\¢rk_ u_s_ Dist_rict_& B;irz;kg`\:,i:rf`¢;\lla
FOR THE DISTRICT OF COLUMBIA courts tor'fh€ 9\3""°" °

Larry L. Hodge, )
)
Plaintiff, )

) ,

v_ ) Civil Acti0n N0.  
)
)
United States of America, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperis The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 191 S(e)(Z)(B). Under that statute, the Court is required to
dismiss a case "at any time" it determines that the complaint is frivolous.

Plaintiff is a resident of the District of Columbia suing a hodgepodge of defendants,
including the United States, the American Bar Association, the American Medical Association,
Pfizer, and the Ku Klux Klan ("KKK"). His "general allegations are: the United States of
America . . . and the Department of Defense . . ., and the Social Security System, is [sic] being
duped by a movement controlled by the [KKK]." Compl. at l. He seeks "a conversation" with
Attorney General Eric Holder "to see if the ‘USA’ wants plaintiff to stand down, or continue my
antitrust, economic loss, permanent injunction [] against the co[-]conspirators . . . who has [sic]
been continuously duped by those on the payroll . . . ." Ia’. at 5.

A complaint may be dismissed under 28 U.S.C. § 1915(€)(2) as frivolous when, as found

here, it describes fantastic or delusional scenarios, or contains "fanciful factual allegation[s]."

Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.

1994). Furthermore, a complaint must be dismissed when, as also found here, it is so "patently

insubstantial" as to deprive the Court of subject matter jurisdiction. Tooley v. Napolitano, 586

F.3d lO06, 1010 (D.C. Cir. 2009); accord Caldwell v. Kagan, 777 F. Supp.2d 177, 178 (D.D.C.

201 l). A separate Order of dismissal accompanies this Memorandum Opinion.

ca lluiaa~

;Z" United Sltates District Judge
Date: February , 2012